Citation Nr: 9927872	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sinusitis.  

2.  Entitlement to service connection for bilateral inguinal 
hernia.  

3.  Entitlement to service connection for a chronic upper 
respiratory infection, including bronchitis.  

4.  Entitlement to service connection for chronic headaches. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a skin disorder 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

By rating action in January 1974, service connection was 
denied for a nervous disorder and chronic sinusitis.  The 
veteran was notified of this decision and did not appeal 
within the prescribed period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April and July 
1997.  A personal hearing was conducted at the RO in November 
1997.  

In a substantive appeal received in June 1997, the veteran 
indicated that the issue characterized by the RO as a 
herniated groin was a claim of service connection for the 
bilateral hernia that had been surgically repaired in March 
1977.  The record reflects that the veteran's surgery in 1977 
was for repair of a bilateral inguinal hernia.  Accordingly, 
the Board has modified the issue to reflect the appropriate 
anatomical disability claimed by the veteran.  

(The issue of service connection for a skin disorder due to 
exposure to Agent Orange and service connection for PTSD is 
the subject of the REMAND portion of this document.)  The 
issue of whether the claim for service connection for PTSD is 
well grounded is discussed below.


FINDINGS OF FACT

1.  Service connection for chronic sinusitis was denied by an 
unappealed rating action by the RO in January 1974.  

2.  The additional evidence received since the January 1974 
rating decision is either cumulative of evidence already of 
record or is not so significant that it must be considered to 
fairly decide the merits of the claim.  

3.  No competent evidence has been submitted to establish 
that the veteran's bilateral inguinal hernia was due to 
disease or injury in service.  

4.  No competent evidence has been submitted to establish 
that the veteran has a headache disorder or a respiratory 
disorder, including bronchitis, which is due to disease or 
injury in service.  

5.  The veteran has submitted medical evidence of a diagnosis 
of PTSD, and he has alleged that the disability was caused by 
stressors in service.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for chronic sinusitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for bilateral inguinal hernia, a 
respiratory disorder, including bronchitis, or a headache 
disorder.  38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran has submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On a Report of Medical History for a pre-induction 
examination in November 1966, the veteran reported a history 
of sinusitis.  On examination at that time, the veteran's 
sinuses were normal, and the examiner indicated that his 
sinusitis, by history, was not considered disabling.  

On a Report of Medical History for induction examination in 
February 1968, the veteran reported a history of a 
palpitating or pounding heart and nervous trouble.  He also 
reported that he was treated within the previous five years 
for heart trouble and a nervous stomach.  The examiner noted 
that the veteran was occasionally nervous and stuttered as a 
child.  On examination at that time, the veteran's sinuses, 
nose, throat, lungs, chest, abdomen and viscera (including 
hernia), and psychiatric status were all normal.  


The veteran was seen on several occasions during service for 
headaches, chills, respiratory complaints, and other symptoms 
associated with colds and upper respiratory infections.  In 
April, September, and December 1968, the impression was upper 
respiratory infection (URI).  In July 1968, the veteran was 
seen for headaches, fever, and vomiting for the previous 
three days.  In January 1969, the veteran was seen for a head 
and chest cold.  In July 1969, the veteran complained of pain 
over his sinuses.  His symptoms included postnasal drip, 
slight fever, a headache, and a head cold.  In September 
1969, the veteran complained of a sore throat, headaches, and 
chills.  He was quarantined to quarters for one day and 
treated with aspirin.  In November 1969, the veteran reported 
that he had swelling on the right side of his neck off and on 
for the past four months.  On examination, there was swelling 
and tenderness on the right side of his neck, and his throat 
was injected.  When seen the following day, the examiner 
noted that the swelling had lessened somewhat.  The veteran 
reported that he had a fever and a headache the night before, 
and that his sinuses felt stopped up.  He also reported 
decreased hearing, bilaterally.  On examination, there was 
mild tonsillar exudate, and the tympanic membranes were 
normal.  The impression was sinusitis.  In February 1970, 
there was exudate on the veteran's tonsils, and he complained 
of chills and a headache.  

On a Report of Medical History for separation from service in 
March 1970, the veteran denied any history of skin problems, 
frequent or severe headaches, nose or throat trouble, 
sinusitis, hernia, history of a head injury or periods of 
unconsciousness.  On examination at that time, the veteran's 
nose, sinuses, throat, lungs, chest, viscera (including 
hernia), skin, and psychiatric status were normal.  

On his original application for VA compensation benefits, 
received in July 1973, the veteran reported that he was 
treated for psychiatric problem during service while in 
Vietnam.  

In August 1973, a letter written by the veteran to his mother 
was received.  In the letter dated in May 1969, the veteran 
described an incident in service where lightening struck the 
tin roof over the firing pit he was in and hit him on the top 
of the head.  The veteran reported that he was almost knocked 
unconscious, and that he had a headache the following day.  

A letter from the veteran's mother received in August 1973 
was to the effect that the veteran had a number of medical 
problems during service including chronic sinus problems.  
She indicated that the veteran was harassed by his 
supervisors in service.  She also noted that the veteran had 
a great deal of problems with his sinuses since returning 
home from service.  

When examined by VA in October 1973, the veteran reported 
chronic drainage from his sinuses with occasional bloody 
discharge down his mouth and frequent blockage of his 
sinuses.  On examination, there was erythema and edema of the 
nasal turbinate and a white mucous discharge in the posterior 
pharynx.  There was no evidence of a hernia.  The veteran's 
chest was clear to percussion and auscultation.  The 
diagnoses included chronic sinusitis and rhinitis.  

On VA psychiatric examination in October 1973, the examiner 
indicated that he did not have the veteran's C-file to 
review.  The veteran reported that he was seen by a VA 
psychiatrist who prescribed Valium (5 mgs., three times a 
day).  The veteran reported that he was married with a 15-
month old child and had worked for a sign company since July 
1966.  He reported that he served in Vietnam for one year and 
was in charge of supply, and that he drove an oil truck to 
field units during his last six months of service.  The 
veteran reported that he did not smoke or use alcohol.  He 
indicated that he had no hobbies except for work, and that he 
worked 10 hours a day and 5 hours on Saturday.  The veteran 
reported few social contacts, but said that he visited some.  

The veteran reported that he lost a lot of his buddies in 
Vietnam but didn't know how many.  He reported that he saw 
them killed and blown up, and two men were killed right near 
me.  The veteran also reported that trucks in front and 
behind him were blown up while on convoy.  On another 
occasion, he reported that he was standing knee deep in water 
and was hit by lightning.  He said that he had a terrible 
headache for two weeks after that but stayed in combat.  

The veteran was questioned in detail about any thinking 
disorder because of the impression from the examiner that he 
might have a thought disorder.  The veteran stated that there 
were times in Vietnam that he was able to think clearer than 
at other times.  He also reported that he was under a lot of 
pressure in Vietnam and was responsible for other men.  

After mental status, the examiner was of the opinion that 
additional observation in an institution with possible 
projective tests along with a detailed history to determine 
the exact history and diagnosis was indicated.  The examiner 
indicated that his diagnosis was deferred, pending additional 
examination.  

A VA Hospital Summary report dated in December 1973 indicated 
that the veteran was admitted for evaluation of possible 
sinusitis and a psychiatric illness.  The report noted that 
the veteran was hospitalized for one month beginning in 
November 1973, and underwent comprehensive examination and 
evaluation for multiple complaints.  The examiner indicated 
that the entire work-up was essentially negative.  The 
veteran was evaluated by an ear, nose, and throat specialist 
who concluded that there was no evidence of any sinus 
disease.  The examiner also indicated that because of the 
veteran's fear of heavy metal poisoning, a 24-hour urine 
study for heavy metals was obtained, and that the results 
were within normal limits.  At the time of discharge, there 
was no evidence of any residuals of pneumonia.  The diagnoses 
included latent schizophrenia, and chronic sinusitis not 
found.  

By rating action in January 1974, service connection was 
denied for a psychiatric disorder, residuals of pneumonia and 
chronic sinusitis.  The veteran was notified of the decision 
and did not appeal within the required period of time.  

In a letter received in December 1996, the veteran described 
several events that occurred in Vietnam, including being 
struck on the head by lightning and straining his abdominal 
muscles.  The veteran reported that he was treated with 
Darvon after being hit by lighting.  He missed only one day 
of work during his entire military service, and that was due 
to exhaustion.  

A December 1996 VA hospital report indicated that the veteran 
was admitted for depression, suicidal ideation, flashbacks, 
and nightmares.  The veteran reported that he had experienced 
flashbacks of Vietnam over the last several years involving 
an incident in which he was raped.  The veteran also reported 
that he was depressed since leaving Vietnam.  The veteran 
reported a history of chronic sinus problems and said that he 
took Sudafed and Actifed for relief.  On physical 
examination, there were scars from a hiatal hernia repair and 
bilateral inguinal hernia repair.  Psychological testing 
suggested that the veteran was over controlled and inhibited.  
On the PTSD scale, the veteran showed significant elevation, 
low self-esteem, and feelings of alienation.  DMCMI II 
testing reflected dysthymia and significant anxiety.  The 
diagnoses at discharge included, on Axis I, dysthymia and 
consider PTSD, and on Axis II, dependent personality traits.  

A note from St. Andrews Surgical Associates, received in 
January 1997, indicated that the veteran's medical records 
were no longer available.  (The veteran had identified St. 
Andrews as the facility where he had undergone surgical 
intervention for his hernia in 1977.)  

On a PTSD Questionnaire received in January 1997, the veteran 
reported that while in Vietnam in October or November 1969, 
he was raped twice by a prostitute.  The veteran reported 
that he was asleep in his bed and awoke to find his body 
"being used for sex".  The veteran stated that he did not 
report the incidents because he would have been laughed at.  
He stated that he had asked to see the Chaplain, but never 
got to see him.  In a later statement, the veteran reported 
that he refused to give a reason for wanting to see the 
chaplain, and that his request was denied.  

Other combat related stressors included seeing several trucks 
blown-up by road mines.  The veteran reported that the trucks 
would be following him in his tracks and hit the mines.  He 
reported that men were injured but that he could not remember 
if anyone was killed.  On another occasion, he was driving a 
truck down the main road on base and a helicopter took a 
direct hit from a rocket attack.  The veteran stated that he 
was only 50 feet away when the chopper and its pilot were 
"blown to pieces."  

In another incident, the veteran reported that his base came 
under rocket attack one night, and a rocket hit one of the 
tents of a platoon of infantrymen camping there for the 
night.  The veteran stated that the soldiers were screaming 
and crying for help, but that he did not know how many were 
wounded or if anyone was killed.  He stated that the next 
morning he found the base to a mortar just a few feet from 
his foxhole.  The veteran stated that he could not remember 
the month of any of these incidents but that they occurred in 
1969.  He reported that the incidents involving the truck 
occurred sometime between August 1969 and February 1970.  

A copy of the veteran's service personnel file (DA Form 20) 
received in February 1997 indicated that the veteran's 
secondary military occupational specialty was 13D20, field 
artillery rocket crewman, and that his primary specialty was 
basic field artillery, 13A10.  His evaluation ratings for 
conduct and efficiency while in Vietnam were excellent in 
both categories.  The records indicate that the veteran did 
not receive any combat action awards or decorations for 
valor.  His campaigns included the Tet 69 Counter-Offensive 
and an "unnamed campaign."  

When examined by VA in March 1997, the veteran described his 
ongoing difficulties over the years concerning events that 
took place in Vietnam and focused primarily on being raped by 
a prostitute on two occasions.  The veteran reported that he 
has abused his genitals because he felt that the rape was his 
fault.  He described how earlier that month he went out 
behind his house and hit his penis until it bled because of 
his distress over allowing the rape to happen.  He reported 
that he was unable to move when he woke up and found the 
Vietnamese prostitute engaging him in sexual intercourse.  He 
continued to repeat the phrase "cherry boy" as the reason 
why the prostitute had raped him and why his buddies had put 
her up to it.  The veteran reported that he never told anyone 
about the incident for years because he felt that people 
would laugh at him.  He stated that the incident had been 
very distressing to him because of his religious beliefs and 
because he was a virgin at the time.  The veteran reported 
that he had frequent nightmares about the rape and other 
Vietnam experiences, including mortar rounds that landed near 
him and hearing the screams of soldiers that he was unable to 
help.  He also reported that he attempted suicidal several 
times in his life, including three days after returning from 
Vietnam but on that occasion, the gun misfired.  The veteran 
reported that he had no reason or desire to live, and that he 
had been feeling like this since September 1996.  The veteran 
reported that he had been getting help from the VA over the 
years but that he was laughed at.  He said he knew his 
difficulties were associated with the rape, but that he was 
afraid of telling anyone until September 1996.  

The veteran described his time in Vietnam and reported that 
his job involved supplying diesel fuel to outlying bases.  
The veteran reported that he was the only individual with 
this job, and he had to work during the day and perform guard 
duty at night.  He was stationed at Tay Ninh base near the 
Cambodian border and described it as a place that was 
constantly under mortar and rocket fire.  He reported that 
because the incoming fire was coming from Cambodia, they 
could not fire back.  The examiner indicated that the veteran 
described vivid memories of mortar fires, difficulty being 
unable to help an individual and his guilt over killing 
Vietcong while on guard duty, but that the rape incident 
seemed most prevalent in his mind.  The examiner noted that 
the veteran's difficulties seemed particularly centered about 
the rape that occurred while he was in Vietnam along with the 
constant shelling at his base.  The diagnosis was PTSD.  

Copies of private treatment records from Dr. Rast, received 
in June 1997, show that the veteran was treated for various 
medical problems from 1971 to 1994.  The records reflect that 
the veteran was first treated for sinusitis in May 1973 and 
on a number of occasions thereafter.  The veteran was first 
treated for bronchitis in April 1980, and on several 
occasions through 1992.  The record reflects treatment for an 
upper respiratory infection in September and October 1980.  

A copy of a discharge summary report from South Carolina 
Baptist hospital showing treatment in July 1973, was received 
from the veteran in June 1997.  The report indicated that the 
veteran was admitted with fever, chills, generalized aching, 
nausea, and vomiting.  The veteran also reported a vague 
persistent history of nervousness and neurasthenic type 
symptoms.  Sinus x-rays showed hypertrophy of the turbinate 
to the right which was apparently encroaching on air passage.  
This was duplicative of the same statement reported above.

A copy of a private report from F. W. Clemenz, M.D., received 
from the veteran in June 1997 indicated that the veteran 
underwent a bilateral inguinal repair and had his tonsils 
removed in April 1977.  

VA records associated with the claims file in June 1997 show 
treatment for abdominal complaints in March and April 1978.  
The records indicated that the veteran had undergone 
bilateral hernia repair in March 1977.  Progress notes in 
April 1978 reflected treatment for sinus headaches.  X-ray 
studies at that time showed good aeration of the paranasal 
sinuses with no evidence of any active sinusitis.  

Copies of private medical records reportedly from Dr. W. H. 
Grainger were received from the veteran in June 1997.  The 
records show treatment for various problems from 1963 to 
1981.  An entry dated in May 1965, showed treatment for a 
sore throat due to tonsillitis.  An entry dated in August 
1966 showed treatment for sinusitis.  The next entry 
referable to sinusitis was in June 1973.  An entry reportedly 
inserted on December 7, 1973, indicated that the veteran 
"was first treated for sinus and nerves on June 27, 1970."  
(The actual entry on June 27, 1970, did not reflect sinus or 
nerve problems and referred to the veteran's right knee.)  

In June 1997, the veteran submitted two letter that he had 
written to his girlfriend (now his wife) while he was in 
service in January and May 1969.  In the first letter, the 
veteran reported that he had been sick with the flu.  In his 
second letter, the veteran described the event that he had 
previously written to his mother about in 1969 concerning the 
lightning incident and the subsequent headache.  

At a personal hearing at the RO in November 1997, the veteran 
testified that he initially injured his groin in Vietnam and 
was told at that time that it was a bilateral muscle pull.  
The veteran asserted that he was treated for this by his 
family physician when he came back from Vietnam, but that it 
was not recorded in his medical records until the surgery in 
1977.  The veteran testified that he was treated for chronic 
headaches during service after being hit by lightning.  He 
also asserted that his headaches continued after service, but 
that his doctor did not record his complaints.  The veteran 
further testified that he was treated for respiratory 
problems during service, and that he had chronic respiratory 
problems ever since.  

Analysis

Chronic Sinusitis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  While the RO 
cited the overruled test in the Statement of the Case, this 
test was not relied upon in making the determination.  
Rather, the RO noted that the additional evidence previously 
considered was duplicative and thus cumulative of other 
evidence of record.

As noted above, service connection for chronic sinusitis was 
denied by the RO in January 1974.  In order to reopen a claim 
which has been previously finally denied, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  The evidence of record at the time of the final 
rating decision in January 1974 included the veteran's 
service medical records, a July 1973 private hospital 
discharge summary report, VA medical records for treatment in 
July 1973, an October 1973 VA examination report, a December 
1973 VA Hospital Summary report, and a letter from the 
veteran's mother.  

The service medical records show a history of sinusitis on a 
pre-induction examination in November 1966, and an assessment 
of sinusitis on one occasion during service.  On discharge 
examination, the sinuses were normal.  The VA and private 
medical records show no objective evidence of sinusitis.  
While the private medical report indicated that there was 
some hypertrophy of the turbinate on the right which was 
apparently encroaching on the air passages, x-ray studies 
showed the paranasal sinuses were clear.  Similar findings 
were noted on the October 1973 VA examination report, which 
indicated erythema and edema of the nasal turbinate and a 
white mucous discharged in the posterior pharynx.  Although 
the diagnosis included chronic sinusitis and rhinitis, x-ray 
studies at that time showed the veteran's sinuses were 
normal.  The December 1973 VA hospital report indicated that 
an ENT specialist found no evidence of any sinus disease.  

Based on this evidence, the RO, in January 1974, denied 
service connection for chronic sinusitis on the grounds that 
there was no evidence of a current disability.  

The additional private and VA medical records show periodic 
treatment for sinusitis prior to service and again beginning 
in May 1973.  The Board is cognizant of the December 1973 
entry in the private medical records of Dr. Grainger 
indicating that the veteran was first treated for sinus 
problems on June 27, 1970.  However, notwithstanding the fact 
that Dr. Grainger's actual entry on that date does not 
reflect any treatment for sinus problems, the records do not 
offer any probative information or medically link the 
veteran's current sinusitis to service nor do they address 
the question of aggravation in service.  Therefore, the Board 
finds that the additional medical records are merely 
cumulative of evidence already of record.  The prior evidence 
failed to show the incurrence or aggravation of chronic 
sinusitis in service, and the additional pertinent records 
merely show periodic treatment for sinusitis without any 
medical evidence of a nexus between that disability and 
service.  

The letters from the veteran to his wife were apparently 
offered as evidence on another issue which will be discussed 
hereinbelow.  In any event, the information therein did not 
reflect any mention of sinusitis.  Accordingly, the Board 
finds that the letters are not material to the issue to 
reopen the claim of service connection for chronic sinusitis.  
Moreover, the veteran's lay assertions of medical causation 
at the personal hearing are not "evidence" for the purpose 
of reopening the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The veteran's testimony does not provide any new 
evidence of incurrence or aggravation of chronic sinusitis in 
service.  Moreover, his lay assertions regarding the question 
of medical diagnosis or etiology cannot constitute 
"evidence" for purposes of reopening the claim as he is not 
competent to provide such evidence.  

In summary, the Board finds that the additional evidence is 
not both new and material, since it is essentially cumulative 
and does not include competent medical evidence establishing 
the onset of sinusitis in service or aggravation in service 
of this disability.  Accordingly, the Board finds that a 
basis to reopen the claim of service connection for sinusitis 
has not been presented.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 
1991).  The applicable regulations also provide that service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Regarding the claims of service connection for PTSD, 
bilateral inguinal hernia, residuals of upper respiratory 
infections, including bronchitis, and headaches, the 
threshold question to be answered is whether a well-grounded 
claim has been presented.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  38 U.S.C.A. 
§  5107 provides that the claimant's submission of a well-
grounded claim gives rise to the VA's duty to assist him in 
the development of facts pertinent to his claim.  If he has 
not presented a well-grounded claim, his appeal must fail, 
and there is no further duty to assist him in the development 
of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [Section 5107] provides that [the 
claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim for service connection, this 
generally means that evidence must be presented which in some 
fashion links the claimed disability to a period of military 
service, or to an already service-connected disability.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1998).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

While the veteran believes that his bilateral inguinal 
hernia, upper respiratory infection, including bronchitis, 
and headaches are related to service, he has not presented 
any competent medical evidence to support his lay assertions.  
This is required under Caluza, discussed above, to establish 
a well-grounded claim.  The veteran, as a layman, is not 
competent to provide an opinion regarding the etiological 
relationship between any chronic disability now present and 
service.  See Espiritu.  

In reaching a decision regarding the bronchitis, the 
undersigned notes that the veteran reported going through 
"gas" training in service.  It is clear that the veteran 
was recalling a standard training event used in basic 
training.  He has not alleged full-body exposure to nitrogen 
or sulfur mustard during active military service, and it is 
unnecessary to consider this issue under the regulatory 
criteria pertaining to such exposure.

As to the PTSD, the appellant's claim for service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In Falk v. West, 12 Vet. App. 402 (May 26, 1999), the 
Court noted that where there is a clear diagnosis of PTSD, 
the veteran's evidentiary assertions of participation in 
combat are generally accepted as true for the purpose of 
determining whether a PTSD claim is well grounded.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for chronic sinusitis, the 
appeal is denied.  

As well-grounded claims of service-connection for bilateral 
inguinal hernia, a respiratory disorder, including 
bronchitis, and a headache disorder have not been presented, 
the appeal is denied.  

To the extent that a well-grounded claim for service 
connection for PTSD has been submitted, the appeal is granted 
to this extent only.


REMAND

Regarding the claim of service connection for a skin disorder 
due to exposure to Agent Orange, the veteran testified at the 
personal hearing that he was treated by VA in November 1997 
for a skin disorder diagnosed as a soft skin sarcoma.  
However, the Board notes that there is no evidence that the 
RO has attempted to obtain these medical records.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Board notes that a remand is necessary to 
attempt to verify the veteran's stressors.  As background 
information, it is noted that in June 1999, revised 
regulations concerning post traumatic stress disorder were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  The criteria in effect prior to March 7, 1997, was 
as follows:

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997)


(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

The evidence necessary to establish that the claimed 
stressors actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy." 38 U.S.C.A. § 1154(b) (West 1991); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish that the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  "Credible supporting 
evidence" of a noncombat stressor may be obtained from 
service records or other sources, such as statements from 
fellow service members or others who witnessed or knew of the 
alleged events at the time of their occurrence.

In order to comply with existing regulations and court 
decisions, the RO should determine whether the veteran is a 
veteran of combat and, if so, which of his reported stressors 
are related to combat.  If he is determined not to be a 
veteran of combat, or, if any of his reported stressors are 
not combat related, additional details of the stressor events 
should be requested from the veteran so that attempts to 
verify the stressors may be made.  Specifically, the RO 
should contact the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 (formerly the Environmental 
Support Group).  USASCRUR should be asked to review the 
veteran's reported stressors and verify any that are 
susceptible of verification.

Thereafter, the RO should determine whether the veteran is a 
veteran of combat.  If he is not determined to be a combat 
veteran, the RO should list those stressors which have been 
verified as having occurred during military service.  

If the veteran served in combat or if any stressors are 
verified, the veteran should be scheduled for a psychiatric 
examination.  The examiner should be asked to review all 
medical records and to diagnose or rule out PTSD, including 
the medical rationale for any diagnosis and note which of the 
verified stressors or combat are sufficient to support the 
diagnosis, if one is given.

The Board acknowledges that the lack of specific times and 
persons in the veteran's statements make any request for 
confirmation and other efforts to obtain documents difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, the VA should be responsible for providing 
or obtaining the material.  Murphy V. Derwinski, 1 Vet. App. 
78, 82 (1990).  

In this case, the veteran has been diagnosed as having PTSD 
and has repeatedly described his alleged stressor incidents.  
Although further delay is regrettable, it is imperative that 
the RO carefully and thoroughly attempt to obtain critical 
evidence which may be in control of the government.  If the 
stressors are verified, a new examination for VA purposes, as 
detailed below, should be conducted.  In light of the above, 
this case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stress that 
resulted in his claimed PTSD, including 
the dates, exact location, unit to which 
assigned at the time of the incident, 
circumstances of the incidents, and the 
names of any individuals who may have 
been injured or died during any of the 
claimed events.  Particular emphasis 
should be placed on those incidents which 
the veteran now reexperiences as alleged 
stressors.  The veteran is advised that 
this information would be useful to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information. 

The veteran should also provide the names 
and addresses of all medical care 
providers from whom he received treatment 
for soft tissue sarcoma.  The records 
requested must include those from the VA 
outpatient treatment facility from 
November 1997.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO should make a determination on 
whether the veteran engaged in combat 
with the enemy during his military 
service.  If the answer is in the 
affirmative and his alleged stressors are 
related to such combat, the veteran's lay 
testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence of 
stressors, requested below, need not be 
undertaken.  

3.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors to include a copy of 
his January 1997 PTSD Questionnaire (and 
any additional information received from 
the veteran concerning his claimed 
stressors) and make copies of all service 
personnel records.  This information 
should be sent to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
verification of any identified 
incident(s).  Also, if the veteran is 
able to provide the dates of any specific 
stressor incidents, the RO should attempt 
to obtain copies of unit morning reports 
for Svc Btry, 2d Bn, 32nd Arty, USARPAC 
for the periods in question.  

4.  If the veteran served in combat or 
the RO is able to confirm the veteran's 
claimed stressor(s), he should then be 
afforded a VA psychiatric examination by 
a physician who has not previously 
examined him to determine if he has PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  Any appropriate 
testing deemed necessary to arrive at a 
diagnosis should be performed in 
connection with this examination.  The 
examiner should describe her/his findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The RO must specify for the examiner 
the stressor or stressors to which 
it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to 
consider only those events in 
determining whether the veteran 
currently has PTSD under the 
criteria in DSM III-R or IV.  If 
PTSD is identified, the 
precipitating stressor(s) should be 
fully described.  The physician 
should note whether any of the 
claimed in-service stressors, singly 
or taken together, are linked to the 
veteran's current symptomatology.  
The examiner should provide a 
thorough explanation for the 
conclusions reached.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

